\O 00 \] O\ U‘l -D~ L)J l\.) l-‘"

N[\)MMF-\>-lb-a)-a»-ll_l»-~>-ar_ll-\

 

man `

MAR 2 2 2019

 

 

 

 

CLEF\K UE:§_|QIS`\'H¥§T. EEH|:R§HN|A
SO |“IEFlN D| RLCT s F= .» ~ '
BY$‘D’ DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Kerlneth Wheeler, Case No.: lS-cv-03 60-AJB-WVG
Plaintiff,
ORDER:
V- (l) ADOPTING THE REPORT AND
K_ Marengo, et al_’ RECOMMENDATION (Doc. No. 15);

D€f€ndams- (2) GRANTS IN PART AND DENIES
IN PART DEFENDANTS’ MoTIoN
To DISMIss (Doe. No. 11); and

(3)DISM1SSING PLAINTIFF’s
COMPLAINT _WITH LEAVE To
AMEND (Doc. No. 1).

 

 

 

 

Before the Court is Magistrate Judge Gallo’s report and recommendation (“R&R”)
on Defendants’ motion to dismiss Plaintiff’s complaint The R&R recommends the Court
grant the dismissal motion and dismiss Plaintiff’ s complaint (Doc. No. 29.) For the reasons
stated herein, the Court ADOPTS the R&R’s holdings, GRANTS IN PART AND
DENIES IN PART Defendants’ dismissal motion, and DISMISSES Plaintifi`s complaint
WITH LEAVE TO AMEND.

I. LEGAL STANDARDS

“The court shall make a de novo determination of those portions of the [report and

l

lS-cv-0360-AJB-WVG

 

 

\DOO*-~]O\Ul-ILL)JN>-*

l\)£\.)»-li-~i_~\»-\)--‘>-»)-~»-\

 

 

recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). The “statute makes
it clear that the district judge must review the magistrate judge’s findings and
recommendations de novo if objection is made, but not otherwise.” United States v. Reyna-
Tapz'a, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); see Schmidt
v. Johnstone, 263 F. Supp. 2d 1219, 1225-26 & n. 5 (D. Ariz. 2003) (applying Reyna-
Tapz'a to habeas review).
II. BACKGROUND

Plaintiff brings this lawsuit complaining of an Eighth Amendment violation
stemming from the guards alleged failure to accommodate an injury he sustained. After
injuring his knee and having a cast put on, Plaintiff alleges he returned to his housing unit
and was told a lower bunk bed would be provided, since he was currently assigned to a top
bunk. The guard on duty, however, never assigned him one, and allegedly failed to inform
the next guard of the situation. As Plaintiff laid on the floor in pain, several guards failed
to assign him a lower bunk--even after he requested one several times, to several guards.
Plaintiff was told he could not receive a lower bunk assignment until the next day. Missing
from his complaint, but raised in the dismissal motion papers and his objection are facts
alluding to whether he was assigned a Comprehensive Accomodation Chrono for a lower
bunk and whether the guards had knowledge of any Chrono.

III. DISCUSSION

Defendants moved to dismiss on two grounds: (1) Plaintiff failed to state an Eighth
Amendment claim, and (2) Defendants are entitled to qualified immunity. (Doc. No. ll-l
at 3_5 .) The R&R recommends granting Defendants’ dismissal motion, but giving Plaintiff
leave to amend. The R&R does an exceptional job delineating the deficiencies of Plaintiff’ s
complaint and what Plaintiff needs to fix should the Court grant him leave to amend.
(Doc. No. 15.) F or example, the R&R states that Plaintiff failed to plead any pain or injury
Plaintiff suffered a result of the delay in receiving a bottom bunk. (Doc. No. 15 at 9.) The
R&R also directs Plaintiff to allege whether each Defendant knew about the Chrono. (Id.)

In Plaintiff’ s objection to the R&R, he takes issue With the R&R’s description of his

2

18-cv-O3 60-AJB-WVG

 

 

[\_)[\J»_\»_l>-lr--\i-dl-ll-»r-\»-ll_a
§§§U§BBP.Q@®~JO\U,LW-@

\DOO'~JO\(J\-LUJ[\.)l-\

 

 

pain from sleeping on the floor and claims that he indeed had a medical Chrono.
(Doc. No. 16 at 2-3.) However, these objections fall in line with the R&R’s overall theme
that Plaintiff should be granted leave to amend to address these inconsistencies
IV. CONCLUSION

Thus, the Court finds that Plaintiff’s objections are reasonable with respect to the
R&R’s overall conclusion As such, the Court ADOPTS the R&R, (Doc. No. 15),
GRANTS IN PART AND DENIES IN PART Defendants’ dismissal motion,
(Doe. No. 11), and DISMISSES Plaintiff’s complaint WITH LEAVE TO AMEND,
(Doc. No. 1). The Court DENIES the motion without prejudice with respect to Defendants’
qualified immunity defense. Plaintiff must file the first amended complaint by

May 4, 2019, and is encouraged to incorporate the suggestions delineated in the R&R.
IT IS SO ORDERED.

Anthony J. Battaglia
U.S. District Judge

   
 

Dated: 3 a?& ' By:

18-cv-0360-AJB-WVG

 

